SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

          This Second Amendment to Employment Agreement (“Second Amendment”)
between UNITED RENTALS, INC. (the “Company”) and MICHAEL J. KNEELAND
(“Executive”) is hereby entered into as of March 10, 2008.

          WHEREAS, the parties entered into an Employment Agreement, dated as of
June 5, 2006;

          WHEREAS, the parties entered into a First Amendment to Employment
Agreement, dated August 1, 2007, which amended the Employment Agreement;

          WHEREAS, Executive was appointed interim Chief Executive Officer of
the Company effective as of June 4, 2007;

          WHEREAS, the parties desire to amend the Employment Agreement to
modify certain provisions, as indicated in this Second Amendment;

          AND WHEREAS, all other provisions of the Employment Agreement shall
remain unchanged;

          NOW THEREFORE, in consideration of the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties mutually agree that:

 

 

 

 

1.

Section 4(c)(ii) of the Employment Agreement is deleted in its entirety and
replaced with the following text:

 

 

 

 

 

the continued payment of the Base Salary (as determined pursuant to Section
3(a)) for the Covered Time (as determined pursuant to Section 5.2(a)). Such sums
shall be paid at the times and in the amounts Executive’s Base Salary would have
been paid had Executive’s employment not terminated; provided, however, that if
necessary to comply with Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), and applicable administrative guidance and
regulations, the payment of such sums shall be made as follows: (A) no payments
shall be made for a six-month period following the date of termination, (B) an
amount equal to six months of Base Salary shall be paid in a lump sum six months
following the date of termination, and (C) during the period beginning six
months following the date of termination through the remainder of the Covered
Time, payment of the Base Salary shall be made at the times Executive’s Base
Salary would have been paid had Executive’s employment not terminated; and


--------------------------------------------------------------------------------



 

 

 

 

2.

A new Section 4(c)(iii) is added to the Employment Agreement, as follows:

 

 

 

 

 

payment of an amount equal to (X) if the Covered Time (as determined pursuant to
Section 5.2(a)) is one year, Executive’s Target Allocation (as defined in the
Annual Incentive Plan in effect at the time of such termination of employment)
or (Y) if the Covered Time (as determined pursuant to Section 5.2(a)) is two
years, two times Executive’s Target Allocation (as defined in the Annual
Incentive Plan in effect at the time of such termination of employment). Such
sums shall be paid in equal installments during the Covered Time at the times
Executive’s Base Salary would have been paid had Executive’s employment not
terminated; provided, however, that if necessary to comply with Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and applicable administrative guidance and regulations, the payment of such sums
shall be made as follows: (A) no payments shall be made for a six-month period
following the date of termination, (B) an amount equal to six months of Base
Salary shall be paid in a lump sum six months following the date of termination,
and (C) during the period beginning six months following the date of termination
through the remainder of the Covered Time, payment of the Base Salary shall be
made at the times Executive’s Base Salary would have been paid had Executive’s
employment not terminated; and provided further that no payments shall be made
under this Section 4(c)(iii) until after January 1, 2009 and that any amounts
that would otherwise be payable prior to such date shall be paid in a lump sum
on the Company’s first regular payroll date occurring after such date.

 

 

 

 

3.

Section 4(d)(ii) is amended by appending to the end of such section the
following language:

 

 

 

 

 

Notwithstanding the foregoing, the parties agree that, in the event that
Executive is removed from the position of interim Chief Executive Officer, (X)
such removal shall not, by itself or together with other conduct, constitute
Good Reason (provided that such other conduct may independently give rise to
Good Reason) and (Y) any determination whether Executive experiences Good Reason
shall not consider any additional duties or responsibilities Executive was
assigned during his tenure as interim Chief Executive Officer or the removal of
such additional duties or responsibilities.

 

 

 

 

4.

Section 5.2(a) is amended by appending to the end of such section the following
language:

 

 

 

 

 

Notwithstanding the foregoing, in the event that Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason, the
Company shall within ninety days after such termination provide written notice
to Executive indicating whether the Covered Time shall remain two years or be
reduced, at the Company’s election, to one year. If the Company elects to reduce
the Covered Time to one year, then the Covered Time shall be deemed to be one
year for all purposes under this Agreement. If the Company fails to provide any
written notice as required herein, then the Covered Time shall automatically be
reduced to one year for all purposes.

2

--------------------------------------------------------------------------------



          The terms and conditions of all other sections of the Employment
Agreement shall remain unchanged and in full force and effect.

          IN WITNESS WHEREOF, the parties have executed this Second Amendment to
be effective as of the date identified above.

UNITED RENTALS, INC.

 

 

 

 

 

By:

/s/ Roger Schwed

 

/s/ Michael J. Kneeland

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:

Roger Schwed

 

       MICHAEL J. KNEELAND

 

Title:

General Counsel

 

 

 

3

--------------------------------------------------------------------------------